By the Court.
An affidavit in attachment, stating as the sole ground for attachment that the defendant is a “ non-resident of the county,” made before a justice of the peace, in a case subsequently certified to the Court of Common Pleas under the 53d section of the justices’ act, is not •sufficient to authorize the issuing of an order of attachment in the Court of Common Pleas; in which court, an order of attachment on the ground of non-residence can issue only when it is shown that the defendant is a “ nonresident of the state.”
Motion granted, judgments of the District Court and Court of Common Pleas reversed, and attachment discharged.